Name: Regulation (EC) No 1372/2007 of the European Parliament and of the Council of 23 October 2007 amending Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community (Text with EEA relevance )
 Type: Regulation
 Subject Matter: information and information processing;  economic geography;  labour market;  personnel management and staff remuneration;  economic analysis;  EU institutions and European civil service
 Date Published: nan

 3.12.2007 EN Official Journal of the European Union L 315/42 REGULATION (EC) No 1372/2007 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 23 October 2007 amending Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) In accordance with the Lisbon Strategy, and as confirmed by the mid-term review of that strategy in 2005, Europe must focus its policies further on growth and employment in order to achieve the Lisbon goals. (2) The development of the Community and the operation of the internal market increase the need for comparable data which allow the impact of the structure and distribution of wages on the labour market to be assessed, particularly as a means of analysing progress as regards economic and social cohesion. (3) In order to carry out the tasks assigned to it, the Commission requires data on the ranking of wages by socio-economic characteristics and also in relation to different forms of paid employment, which are essential to analyse and understand the labour market and the changes taking place in the structure of the labour force. In this regard, the advantages of having data on wages by deciles in relation to other employment characteristics are widely recognised. (4) The Community Labour Force Survey is essentially the first and most authoritative reference source for labour market information in the European Union, and information on wages, as a fundamental variable to explain labour market behaviour, should be a standard element of this survey in order to allow for a more complete analysis of labour markets. (5) The Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom (2), has been consulted in accordance with Article 3 of that Decision. (6) Council Regulation (EC) No 577/98 (3) should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 577/98 is hereby amended as follows: 1) in Article 4(1), point (l) shall be replaced by the following: (l) wages from the main job; 2) Article 6 shall be replaced by the following: Article 6 Transmission of the results Within twelve weeks of the end of the reference period, the Member States shall forward to Eurostat the results of the survey, without direct identifiers. Where administrative data are used to supply data corresponding to the survey characteristic wages from the main job , that data may be forwarded to Eurostat within twenty-one months of the end of the reference period. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 23 October 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President M. LOBO ANTUNES (1) Opinion of the European Parliament of 10 July 2007 (not yet published in the Official Journal) and Council Decision of 9 October 2007. (2) OJ L 181, 28.6.1989, p. 47. (3) OJ L 77, 14.3.1998, p. 3. Regulation as last amended by Regulation (EC) No 2257/2003 of the European Parliament and of the Council (OJ L 336, 23.12.2003, p. 6).